DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This action is in response to a supplemental amendment filed on 07/21/2021.
3.       Claims 1-5 and 7-11 are pending.  Applicant has amended claims 1, 4, 5, 7, 8, 11 and cancelled claim 6.

EXAMINER'S AMENDMENT
4.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Karlyn A. Schnapp (Reg. No.: 45,558) on 07/29/2021 to amend Claim 1 as set forth below:

(1)  In Claim 1,
lines 4, 8-9, amended “100 ºC” to “100º C”.
                                        
Reasons for Allowance
5.     	The present claims are allowable over the closest prior art taught by Uhrlandt et al (US Patent No.: 6,180,076) in view of Greener (NPL: “Interaction of Anionic Surfactants with Gelatin: Viscosity Effects”, Macromolecules, Vol.20, No.10, 1987 pages 2490-2498).

Uhrlandt discloses a process for preparing a precipitated silica, the process comprising: reacting an aqueous solution of a metal silicate with a mineral acid (abstract) at a reaction 

However, Uhrlandt does not disclose or suggest in a presence of a surfactant solution comprising a gelatin and a C8-C20 sulfosuccinate blend wherein the surfactant solution comprises the gelatin and the C8-C20 sulfosuccinate blend in a weight ratio ranging from 1:1 to 1:3 and does not disclose or suggest followed by aging said reaction mixture at a temperature in a range of 70 to 100° C for a time period in a range of 10 minutes to 2 hours.

Greener discloses a surfactant solution comprising a gelatin and a C8-C20 sulfosuccinate blend (i.e. sodium dodecyl sulfate, sodium octyl sulfate, sodium decyl sulfate, sodium tetradecyl sulfate, potassium octadecylhydroquinonesulfonate-see table 1 and page 2491 under Experimental Section (a) and (b)).

However, Greener does not disclose or suggest a process for preparing a precipitated silica, the process comprising: reacting an aqueous solution of a metal silicate with a mineral acid at a reaction temperature in a range of 70 to 100° C with a constant stirring to form a reaction mixture such that the reaction mixture having a pH of about 10 ± 0.3 is obtained; wherein the surfactant solution comprises the gelatin and C8-C20 sulfosuccinate blend in a weight ratio ranging from 1:1 to 1:3; the optionally, allowing the reaction mixture to age at a temperature in a range of 70 to 100° C for a time period in range of 10 to 100 minutes; adjusting the pH of the reaction mixture to 

Thus, it is clear Uhrlandt and Greener, either alone or in combination, do not disclose or suggest the present invention.

Further, applicant’s amendment overcomes the claim objections and 35 U.S.C. 112(b) rejection of record.

Further applicant has provided Declaration under 37 CFR §1.132 on 07/21/2021 is considered and it is sufficient which shows calculation for the conversion of gelatin measured in mass units (grams) and the C8-C20 sulfosuccinate blend measured in volume (milliliters) to a weight ratio and a ratio referred in the specification for the gelatin and the C8-C20 sulfosuccinate blend refers to as weight ratio.

In light of the above, the present claims 1-5 and 7-11 are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        08/10/2021